DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 9, and 17 were amended. Claims 1-20 are pending.
Claims 1-20 are rejected under 35 USC 112(b) as being indefinite.
Claims 1-20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. See response to arguments. 

Response to Arguments
 Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 

Applicant argues, see pages 24-25, that the claims are not directed to an abstract idea, arguing that the claims are not directed to a fundamental economic practice or method of organizing human activity. The rejection does not identify any recitation of a fundamental economic practice or method of organizing human activity, so this point appears to be moot

Applicant argues, see pages 24-25, that the claims are not directed to an abstract idea, arguing that the claims “are directed to steps that are performed by specific hardware, which cannot be performed in the mind without a computer” (page 25 of remarks). Examiner respectfully disagrees. The 2019 PEG indicates that a computer-implemented step may nevertheless be a recitation of a mental process. Moreover, in addition to the identification of mental processes, the rejection also identifies mathematical concepts, which do not appear to be addressed by Applicant’s arguments related to Step 2A, Prong 1.

Applicant argues, see pages 25-26, that the claim represents an improvement to computer technology “when applied to the field of topic mining by obtaining a LDA model, updating parameters of SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)). 

Applicant anticipates Examiner’s rebuttal based on SAP America, arguing that the claims “are directed to more than merely an improvement in mathematical calculation because the claimed features are directed to updating the LDA model through a training document, and applying the updated LDA model with updated parameters to a document to be tested in order to obtain a topic of the document”. Examiner respectfully disagrees. The process of updating and using the LDA model is a mathematical concept. To the extent that the claim represents an improvement to an LDA model, it is an abstract idea which is used to improve an abstract idea.

Applicant further argues, see pages 26-27, that the recitation of acquiring a residual of a message vector Mn of a non-zero element using a fast sorting algorithm and an insertion sorting algorithm integrates the abstract idea into a practical application. Examiner respectfully disagrees. This limitation is part of the abstract idea. The step is a recitation of using sorting algorithms (i.e., mathematical algorithms which put a collection of objects such as numbers or vectors in a particular order) and using this to acquire a residual (i.e., error) of a vector. As this limitation is part of the abstract idea, it cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

The rejection under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claims 1, 9, and 17 recite “fast sorting algorithm”. The term "fast" is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, this limitation is being interpreted as “
Dependent claims 2-8, 10-16, and 18-20 are rejected with the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-8 are directed to a method; claims 9-16 are directed to an apparatus comprising at least a processor; and claims 17-20 are directed to a non-transitory computer-readable medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 recites
	A topic mining method…, the method comprising: 
	…a Latent Dirichlet Allocation (LDA) model comprising a current term document matrix and a current term-topic matrix; (A Latent Dirichlet Allocation model along with associated matrices is a recitation of a mathematical algorithm.)
	…performing a calculation on a non-zero element in a term-document matrix of a training document using the current document-topic matrix of the LDA model and the current term-topic matrix of the LDA model to obtain a message vector Mn of the non-zero element, wherein the term-document matrix is part of the training document, wherein performing the calculation on the non-zero element in the term-document matrix comprises obtaining a summation of a current term-topic matrix of elements in a kth row of the current term-topic matrix and a wth column of the current term-topic matrix in an iterative process that is executed for n-1 times, and wherein n is a positive number at least equal to 2; (This step appears to be directed to performing a mathematical calculation, expressed as prose. The step appears to be a recitation of performing a calculation on several matrices to obtain a message vector. The topic mining apparatus appears to encompass generic computer equipment programmed to perform the claimed operation. See also discussion at Step 2A, Prong 2.)
	acquiring a residual of the message vector Mn of the non-zero element using a fast sorting algorithm and an insertion sorting algorithm; (Acquiring a residual of a message vector is a recitation of a mathematical concept. The recitation of performing the mathematical concept using several sorting algorithms is a further recitation of a mathematical concept. That is, placing numbers or vectors in sequential order and acquiring a number or vector based on the order is a recitation of a mathematical concept.)
	determining an object message vector ObjectMn from the message vector Mn of the non- zero element using the residual of the message vector Mn of the non-zero element, wherein the object message vector ObjectMn is a message vector that ranks in a top preset proportion in descending order of residuals, and wherein a value range of the top preset proportion is less than 1 and greater than 0; (This step appears to be directed to using a computed residual value in a sorted list to select an element. This appears to be a mathematical concept, expressed as prose. Furthermore, 
	updating the current document-topic matrix and the current term-topic matrix according to the object message vector ObjectMn; (This step appears to be directed to performing a mathematical calculation, expressed as prose.)
	determining, from the non-zero element in the term-document matrix, an object element ObjectEn corresponding to the object message vector ObjectMn; (This step appears to be directed to determining an element based on a computed matrix and vector, and consequently includes a recitation of a mathematical concept. Furthermore, a determination of an object based on a corresponding vector is practical to perform in the human mind and is understood to be a mental process.)
	executing, n+1 times, an iterative process of performing calculation on a second object element ObjectEd that is determined for an nth time in the term-document matrix according to the current document-topic matrix and the current term-topic matrix of the LDA model to obtain a message vector Mn+1 of the second object element ObjectEd; (This step appears to be directed to performing a mathematical calculation, expressed as prose.)
	determining, according to a residual of the message vector of the second object element ObjectEd, an object message vector ObjectMn+1from the message vector Mn+1 of the second object element ObjectEd; (This step appears to be directed to performing a mathematical calculation (using vectors to determine an additional vector), expressed as prose.)
	updating the current document-topic matrix and the current term-topic matrix according to the object message vector ObjectMn+1 determined for an (n+1)th time; (This step appears to be directed to performing a mathematical calculation (using a vector to update two matrices), expressed as prose.)
	determining, from the term-document matrix, an object element ObjectEn+1 corresponding to the object message vector ObjectMn+1; (This step appears to be directed to performing a mathematical calculation, expressed as prose. Furthermore, the determination of a particular object is practical implement in the human mind, so this limitation is understood to include a 
	repeating each of performing the calculation on the non-zero element, obtaining the message vector Mn, determining the object message vector ObjectMn from the message vector Mn, updating the current document-topic matrix and the current term-topic matrix, determining the object element ObjectEn corresponding to the object message vector ObjectMn, executing the iterative process of performing calculation on the second object element ObjectEn, and determining the object message vector ObjectMn+1 until a message vector enters a convergence state, the current document-topic matrix enters the convergence state, and the current term-topic matrix of an object element ObjectEp enters the convergence state; (This step appears to be a recitation of repeating the abstract idea identified above until a variety of matrices and/or vectors are determined to converge. Repeating an abstract idea is still an abstract idea. Furthermore, the recitation of the convergence states appears to be a recitation of a mathematical determination that the matrices and/or vectors are in a particular state, which is a mathematical concept expressed as prose.)
	updating parameters of the LDA model with the current document-topic matrix that enters the convergence state and the current term-topic matrix that enters the convergence state as updated parameters of the LDA model; and (This step appears to be directed to a step of identifying, as a set of parameters, a particular set of values. That is, the parameters are updated to the set of values determined by the current document-topic and term-topic matrices. The identification of values for a variable is a basic mathematical operation. The step is understood to be a recitation of a mathematical concept, expressed as prose.)
	performing topic mining on a document to be tested to obtain a topic of the document to be tested, wherein performing the topic mining comprises applying the updated LDA model on the document to be tested using the updated parameters of the LDA model. (This step appears to be directed to a calculation using an LDA model, which is a mathematical model. Consequently, this step is understood to include a recitation of a mathematical concept, expressed as prose. 
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 2 recites at least the abstract idea identified above. Claim 2 further recites
	wherein determining the object message vector ObjectMn from the message vector Mn of the non-zero element according to the residual of the message vector of the non-zero element comprises: calculating the residual of the message vector of the non-zero element; (This step appears to be directed to performing a mathematical calculation, expressed as prose.)
	querying, in descending order, the residual that is obtained by calculating an object residual that ranks in the top preset proportion, wherein the top preset proportion is determined according to efficiency of topic mining and accuracy of a result of the topic mining; and (This step appears to be directed to querying a sorted list. The details related to the sorting of the list appear to be a mathematical concept, expressed as prose. The step of querying a sorted list is practical to implement in the human mind and is understood to be a mental process. 
	determining the object message vector ObjectM, corresponding to the object residual from the message vector Mn of the non-zero element. (This step appears to be directed to determining a vector corresponding to a particular residual. The recitation of the vector and residual appears to be a recitation of a mathematical concept, expressed as prose. Furthermore, determining two corresponding objects is practical to implement in the human mind and is understood to be a mental process.)
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 3 recites at least the abstract idea identified above. Claim 3 further recites
	calculating the residual of the message vector of the non-zero according to a formula 
    PNG
    media_image1.png
    36
    213
    media_image1.png
    Greyscale
wherein r^n_w,d(k)  is the residual of the message vector of the non-zero element, wherein k = 1, 2,…,K,  wherein K is a preset quantity of topics, wherein mu^n_w,d(k) is a value of a kth element of a message vector obtained by performing, in the iterative process executed for the nth time, calculation on an element in a wth row in the term-document matrix and a dth column in the term-document matrix, wherein x_w,d is a value of the element in the wth row in the term-document matrix and the dth column in the term-document matrix, and wherein mu^n-1_w,d is a value of a kth element of a message vector obtained by performing, in the iterative process executed for an (n-1)th time, calculation on the element in the wth row in the term-document matrix and the dth column in the term-document matrix. (This step appears to be directed to performing a mathematical calculation.)
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 4 recites at least the abstract idea identified above. Claim 4 further recites
	performing calculation on the residual r^n_w,d(k) according to a formula r^n_w(k) = Sigma_d r^n_w,d(k), to obtain a cumulative residual matrix, wherein r^n_w,d is a value of a kth element of a residual of the message vector of the kth element in the wth row in the term-document matrix and a dth column in the term-document matrix in an iterative process executed for the nth time, and wherein r ^n_w(k) is a value of an element in a wth row in a cumulative residual matrix and a kth column in the cumulative residual matrix in the iterative process executed for the nth time; (This step appears to be directed to performing a mathematical calculation, expressed as prose.)
	determining, in descending order, a column rho^n_w(k) in which an element that ranks in the top preset proportion lambda_k is located in each row in the cumulative residual matrix, wherein 0< lambda_k <=1; (This step appears to be directed to sorting a list of computed values, which is understood to be both a mathematical concept and a mental process.)
	accumulating the element determined in each row, to obtain a sum value corresponding to each row; (This step appears to be directed to adding together numbers, which is a mathematical concept.)
	determining a row rho^n_w corresponding to a sum value that ranks in the top present proportion lambda_w in descending order, wherein 0< lambda_w <=1, and lambda_k x lambda_w != 1; and (This step appears to be directed to using a computed value to determine a row from an ordered list. The computed value and sorting of the list are understood to be mathematical concepts. 
	determining a residual r^n_rho^n_w,d(rho^n_w(k)) that meets k=rho^n_w(k),w=p, as the object residual. (This step appears to be directed to a mathematical calculation, expressed as prose and using formulas.)
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 5 recites at least the abstract idea identified above. Claim 5 further recites
	determining, from the message vector Mr of the non-zero element, the object message vector ObjectMn corresponding to the object residual 
    PNG
    media_image2.png
    36
    80
    media_image2.png
    Greyscale
 as 
    PNG
    media_image3.png
    35
    103
    media_image3.png
    Greyscale
(This step appears to be a recitation of a mathematical calculation).
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 6 recites at least the abstract idea identified above. Claim 6 further recites
	performing calculation according to a formula 
    PNG
    media_image4.png
    35
    155
    media_image4.png
    Greyscale
 to obtain a value theta^n_d of an element in a kth row in an updated current document-topic matrix and a dth column in the updated current document-topic matrix of the LDA model; (This step appears to be a recitation of a mathematical calculation).
 	updating a value of an element in a kth row in a current document-topic matrix and a dth column in the current document-topic matrix of the LDA model using the value theta^n_d(k), wherein k=1,2,...,K, wherein K is a preset quantity of topics, wherein x_w,d is a value of the element in the wth row and the dth column in the term-document matrix, and wherein mu^n_w,d(k) is a value of the kth element of the message vector that is obtained by performing, in the iterative process executed for the nth time, calculation on x_w,d; and (This step appears to be a recitation of a mathematical calculation).
	calculating, according to a formula [see claims], a value Phi^n_w(k) of an element in a kth row in an updated current term-topic matrix of the LDA model and  a wth column in an updated current term-topic matrix of the LDA model, and updating a value of an element in the kth row in an updated current term-topic matrix and the wth column in the current term-topic matrix of the LDA model by using Phi^n_w(k).  (This step appears to be a recitation of a mathematical calculation, expressed as prose).
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 7 recites at least the abstract idea identified above. Claim 7 further recites	 
	performing, in the iterative process that is executed for the nth time, calculation according to a formula 
    PNG
    media_image5.png
    61
    252
    media_image5.png
    Greyscale
 to obtain a value mu^n_w,d(k) of a kth element of the message vector of the kth element x_w,d in a wth row in the term-document matrix and a dth column in the term-document matrix, wherein k=1,2,…K, wherein K is a preset quantity of topics, wherein w = 1,2,…,W, W is a length of a term list, wherein d=1,2,...D, D is a quantity of training documents, wherein theta^n_d(k) is a value of an element in a kth row in the current document-topic matrix and a dth column in the current document-topic matrix, wherein Phi^n_w(k) is a value of an element in the kth row in the current term-topic matrix and the wth column in the current term-topic matrix, and wherein alpha and beta are preset coefficients whose value ranges are positive numbers. (This step appears to be a recitation of a mathematical calculation).
	The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

	Claim 8 recites at least the abstract idea identified above. Claim 8 further recites
	wherein before performing the calculation on the non-zero element in the term-document matrix of the training document, the method further comprises: 
	determining an initial message vector mu^0_w,d(k) for each non-zero element in the term-document matrix, wherein k=1,2,...,K, wherein K is a preset quantity of topics, wherein 
    PNG
    media_image6.png
    46
    101
    media_image6.png
    Greyscale
 wherein mu^0_w,d(k) >=0, and wherein mu^0_w,d(k) is the initial message vector for a kth element of the non-zero element x_w,d in a wth row in the term-document matrix and a dth column in the term-document matrix; (This step appears to be a recitation of a mathematical calculation, expressed partially as prose).
	calculating the current document-topic matrix according to a formula 
    PNG
    media_image7.png
    42
    154
    media_image7.png
    Greyscale
 wherein theta^0_d is a value of an element in a kth row in the current document-topic matrix and a dth column in the current document-topic matrix; and (This step appears to be a recitation of a mathematical calculation).
	calculating the current term-topic matrix according to a formula 
    PNG
    media_image8.png
    40
    164
    media_image8.png
    Greyscale
 wherein Phi^0_w(k) is a value of an element in the kth row  in the current term-topic matrix and the wth column in the current term-topic matrix. (This step appears to be a recitation of a mathematical calculation).
The steps identified above, considered individually and as an ordered combination, are a recitation of an abstract idea.

Claims 9-16 recite substantially similar subject matter to claims 1-8, respectively, and recite the same abstract idea. 

Claims 17-20 recite substantially similar subject matter to claims 1-4, respectively, and recite the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1, 9 and 17 further recite generic computer equipment (e.g., topic mining apparatus, processor, memory or computer-readable medium comprising instructions) which is configured to perform the abstract idea. Merely performing an abstract idea using a computer is not enough to integrate the abstract idea into a practical application. See MPEP 2106.05(f).

	Claims 1, 9, and 17 further substantially recite
	obtaining a Latent Dirichlet Allocation (LDA) model comprising a current term document matrix and a current term-topic matrix; (As discussed above regarding Step 2A, Prong 1, the LDA model and associated matrices are a recitation of an abstract idea. The step appears to be directed to a computer operation of obtaining data. Obtaining information for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g), especially “Mere Data Gathering” list of examples. Furthermore, restricting the data to a particular type or source is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).) 

	To the extent that claims 1, 9, and 17 represent an improvement, the improvement would appear to be either to topic mining or to LDA models. However, identifying topics in a text is fundamentally a mental concept, and LDA models are mathematical algorithms. That is, to the extent that the claims represent an improvement, the improvement would be in the realm of an abstract idea, which does not make a claim eligible for patenting as was made clear in SAP America, Inc. v. InvestPic, LLC.

	Considered individually and as an ordered combination, the additional elements of claims 1, 9, and 17 do not integrate the abstract idea into a practical application.	

	Claims 2-8, 10-16, and 18-20 do not integrate the abstract idea into a practical application at Step 2A, Prong 2 for the reasons given above with respect to the independent claims.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 1, 9, and 17 substantially recite 
	obtaining a Latent Dirichlet Allocation (LDA) model comprising a current term document matrix and a current term-topic matrix;
	Obtaining information either over a network or from memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv. Moreover, LDA models are well-understood, routine, conventional as evidenced by Maskeri et al. (Mining Business Topics in Source Code using Latent Dirichlet Allocation, see PTO-892). Maskeri, Abstract, writes “Latent Dirichlet Allocation (LDA), a statistical model, has emerged as a popular technique for discovering topics in large text document corpus”. An indication that the mathematical model was popular (as of 2008) is an indication that it was well-understood before the effective filing date of the claimed invention. 


	Claims 2-8, 10-16, and 18-20 do not amount to significantly more than the abstract idea at Step 2B for the reasons given above with respect to the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121